               Case 18-10601-MFW              Doc 1643        Filed 11/01/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------------- x
                                                                          :
In re:                                                                    :   Chapter 11
                                                                          :
THE WEINSTEIN COMPANY HOLDINGS LLC, ET AL., :                                 Case No. 18-10601 (MFW)
                                                                          :
                  Debtors.1                                               :   (Jointly Administered)
                                                                          :
                                                                          :                         1637
                                                                              Related to Docket No. ___
------------------------------------------------------------------------- x

    ORDER (I) GRANTING MOTION TO SHORTEN NOTICE PERIOD WITH RESPECT
      TO MOTION OF FIRST REPUBLIC BANK FOR ORDER GRANTING RELIEF
      FROM AUTOMATIC STAY FOR CAUSE AND GRANTING RELATED RELIEF
                       AND (II) SETTING HEARING DATE

                  Upon the Motion to Set Hearing Date and Shorten Notice Period with Respect to

Motion of First Republic Bank for Order Granting Relief from Automatic Stay for Cause and

Granting Related Relief, (the “Motion to Shorten”) requesting that the notice period for the Lift

Stay Motion be shortened pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule

9006(c), and Local Rule 9006-1(e); and it appearing that the relief requested in the Motion to

Shorten is appropriate in the circumstances; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion to Shorten in this District is proper before this Court


1
     The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
     (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor,
     New York, New York 10013. Due to the large number of debtors in these cases, which are being jointly
     administered for procedural purposes only, a complete list of the Debtors and the last four digits of their
     federal tax identification is not provided herein. A complete list of such information may be obtained on
     the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/twc.
             Case 18-10601-MFW          Doc 1643      Filed 11/01/18      Page 2 of 2



pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion to Shorten

having been provided under the particular circumstances, and it appearing that no other or further

notice need to be provided; and after due deliberation; and sufficient cause appearing therefor, it

is hereby

               ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion to Shorten is GRANTED as set forth herein.

       2.      A hearing on the Lift Stay Motion shall be held on November 6, 2018 at 2:00 p.m.

(ET) (the “Hearing”).

       3.      Objections and other responses to the Lift Stay Motion shall be made by no later

than November 2, 2018 at 4:00 p.m. (ET).

       4.      This Court shall retain jurisdiction with respect to all matters arising under or

related to this Order and to interpret, implement, and enforce the provisions of this Order.




       Dated: November 1st, 2018
       Wilmington, Delaware                            MARY F. WALRATH
                                                       UNITED STATES BANKRUPTCY JUDGE
